IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 44,526-02


EX PARTE GAYLAND BRADFORD





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071 of the Texas Code of Criminal Procedure.
	In May of 1995, a jury found applicant guilty of the offense of capital murder.  The
jury then answered the special issues submitted pursuant to Article 37.071 of the Texas
Code of Criminal Procedure and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Bradford v. State,
No. 72,163 (Tex. Crim. App. Feb. 17, 1999)(not designated for publication).
	Applicant presented a single allegation in his subsequent application in which he
challenged the validity of his conviction and resulting sentence.  Specifically, he asserted
that he is mentally retarded and, therefore, his execution is constitutionally prohibited by
Atkins v. Virginia, 536 U.S. 304 (2002).  By written order of March 12, 2003, this Court
determined that applicant's claim satisfied the requirements of Article 11.071, § 5, and
remanded the cause to the trial court for consideration of that issue.  On remand, the trial
judge entered findings of fact and conclusions of law, and recommended relief be denied.
	This Court has reviewed the record with respect to the allegation made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2004.
Do Not Publish